39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Calvin CRAIG, Jr., Plaintiff Appellant,v.George H. THOMAS, D.D.S.;  Mark Hughes;  Joanna Worley;  BobBlake;  Mark Ball;  Wade Hatley, Superintendent,Defendants Appellees.
No. 94-6949.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 18, 1994Decided:  Nov. 15, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge;  J. Toliver Davis, Magistrate Judge.  (CA-94-108)
Robert Calvin Craig, Jr., Appellant Pro Se.
W.D.N.C.
DISMISSED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal various court orders denying Appellant's requests for temporary restraining orders*, for oral argument, for appointment of counsel, for monetary relief, and for leave to add additional parties.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.  We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motions for injunctive relief or a temporary restraining order and for a default judgment are denied.

DISMISSED


*
 To the extent that Appellant's motions for temporary restraining orders actually constitute requests for injunctive relief, the orders denying relief are appealable.  28 U.S.C. Sec. 1292 (1988).  However, our review of the record discloses that the district court did not abuse its discretion in denying the requested relief